DETAILED ACTION
Notice to Applicant
In the amendment dated 4/1/2021, the following has occurred: Claim 1 has been amended; Claims 2, 14, and 15 have been canceled.
Claims 1, 3, 4, and 6-13 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Orilall (US 2012/0082884 to Orilall et al.) in view of Yong (US 2006/0008700 to Yong et al.).
	Regarding Claim 1, Orilall teaches:
an electrode group comprising positive and negative electrodes with active-material layers (Fig. 1a, paras 0056-0058)
a separator positioned between the electrodes, wherein the separator is electrospun directly onto the electrodes (Fig. 4, para 0061)
	Although Orilall does not explicitly teach that the separator film is “non-self-supporting,” the separator film is directly spun onto the electrodes and comprises nanofibers (para 0053) and may comprise polymers overlapping with those instantly disclosed (para 0036). While the instant specification teaches that the film of organic films in the instant claims is “non-self-supporting” it does not provide a definition for the term. A review of the specification seems to indicate that a thin-film separator electrospun onto the electrodes would create a film that is “non-self-supporting” absent further definition of the mechanical and structural properties of the claimed “film,” since Orilall teaches a thin electrospun separator formed directly on an electrode, as disclosed in the instant specification. 
wherein in some embodiments inorganic particles are included in the separator layer (para 0080)
wherein the separator may be single-layered to lower cost or multi-layered to improve performance (paras 0032 and 0063)
wherein the multi-layered separator may be deposited on the anode structure and the cathode structure (para 0066), such that it would have been obvious to one of ordinary skill in the art to deposit one or more layers on the cathode and the anode
wherein the separators comprising at least two layers, each having inorganic particle fillers would have “first” and “second” particles in contact with both the organic electrospun fibers and the respective active material layers on either side of the separator (see e.g. the figures)
	Although Orilall does not explicitly teach that the inorganic particles are “solid electrolyte particles,” Yong teaches that using inorganic particles having lithium ion conductivity improves the conductivity of similar separators (see e.g. para 0045). It would have been obvious to one of ordinary skill in the art to use lithium-conductive inorganic particles in the invention of Orilall to improve the conductivity of the separators over inorganic fillers like silica. Yong further teaches that an organic/inorganic composite layer adjacent each electrode protects against short circuit over a traditional porous polymer separator (see para 0031) and that a porous heat-resistant polymer layer comprising e.g. polyethylene terephthalate, polyester, polyamide, etc. (compare Orilall at para 0036 with overlapping polymers for the electrospun fibers)  in the middle of the multi-layered separator can enhance conductivity over a less porous solid electrolyte while improving thermal safety (see paras 0027 and 0035). It therefore would have been obvious to include conductive inorganic particle layers deposited on each electrode with intermediate layers consisting only of porous organic fibers with the motivation to enhance short resistance due to dendrites while retaining high porosity in order to enhance conductivity, as taught in Yong. 
backbone structure” (para 0011—again implying a multi-layered structure wherein the other layers can serve other functions, as the inorganic layers in Yong do) in a cost effective manner on an assembly line (para 0012). 
	Regarding Claim 3, Orilall teaches:
porosities between 40-90% (claim 9)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). 
	Regarding Claim 4, Orilall teaches:
wherein the inorganic particles are included with organic fibers (Figs. 15A-15B, paras 0066-0070)
wherein the fibers also touch the active material layers of the adjacent electrodes

	Regarding Claims 6 and 7, Orilall teaches:
wherein the negative electrode materials overlap those instantly disclosed, including lithium titanates (para 0045)
	See also previously cited Takami (US 2015/0086811) for evidence of ordinary skill in the art and known properties of lithium titanates. 
	Regarding Claims 8-9, Orilall teaches:
an electrolyte (para 0044) for a battery stack or pack (Figs. 1a-b)
	Regarding Claims 10-13, Yong teaches
use of the battery in conventional devices (paras 0001-0005)
	Although Orilall and Yong do not appear to teach a battery pack with an external terminal, protective circuit, and a plurality of battery cells for use in a vehicle or “stationary power supply,” all of these elements were thoroughly conventional elements known and appreciated in the art (and implied by e.g. Fig. 1B of Orilall). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to require a first solid electrolyte and a second solid electrolyte directly formed on the cathode and anode respectively and argues that even if Orilall discloses a multi-layered separator the “necessary or even reasonable result” would not produce the claimed electrode group. A reconsideration of Orilall and Yong, however, had led to an elaborated rejection explaining why the Office still thinks that the claimed structure is obvious in view of Orilall over Yong. Orilall clearly backbone structure” (para 0011—again implying a multi-layered structure wherein the other layers can serve other functions) having one or more inorganic-containing layers directly formed on the respective electrodes. Yong teaches that inorganic layers adjacent each of the electrodes helps prevent short circuits over a traditional porous polymer separator (see para 0031) and that a porous heat-resistant polymer layer comprising e.g. polyethylene terephthalate, polyester, polyamide, etc. (compare Orilall at para 0036 with overlapping polymers for the electrospun fibers)  in the middle of the multi-layered separator can enhance conductivity over a less porous solid electrolyte while improving thermal safety (see paras 0027 and 0035). It therefore would have been obvious to include conductive inorganic particle layers deposited on each electrode with intermediate layers consisting only of porous organic fibers with the motivation to enhance short resistance due to dendrites while retaining high porosity in order to enhance conductivity, as taught in Yong. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723